                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE
                          CIVIL ACTION NO.: 3:19-CV-00050-GNS


FADI FAKHRI, ET AL.                                                                  PLAINTIFFS

v.       PLAINTIFFS’ RESPONSE TO DEFENDANT HOGAN’S FIRST SET OF
     INTERROGATORIES AND REQUEST FOR PRODUCTION OF DOCUMENTS

LOUISVILLE-JEFFERSON COUNTY
METRO GOVERNMENT, ET AL.                                                           DEFENDANTS


                                   ***** ***** ***** *****

       Comes the Plaintiff, by and through counsel, and hereby submits the following answers to

Defendant Hogan’s first set of interrogatories and request for production of documents:


                               PRELIMINARY STATEMENT


       Plaintiff files these Answers subject to, and without waiving:


       (c)    the objections stated below with respect to attorney-client privilege, work-product

              doctrine, documents prepared in anticipation of litigation, exceeding the scope of

              Civil Rule 26, or any other grounds set forth;

       (c)    her right to object to the use of the Answers for any purpose, in whole or in part, in

              any subsequent step or proceeding in this action or any other action; and

       (c)    her right at any time to revise, correct, add to, or clarify any of the Answers made

              herein. The inadvertent disclosure of any privileged information shall not be

              deemed to be a waiver of any applicable privilege with respect to such information

              or any other information.
       As to any instructions, Plaintiff states that she will comply with all duties and obligations

outlined in the Federal Rules of Civil Procedure.

                                        INTERROGATORIES


       1.      List all persons who participated, directly or indirectly, in the process of responding

to these Interrogatories and Request for Production of Documents, and for each state the name,

title and/or position or relationship with the Plaintiff, and their address and telephone number.

               ANSWER:        Plaintiff objects to this Interrogatory as it seeks confidential,

               attorney-client privileged information and attorney work product. Without waiving

               her objection, Plaintiff states that the following individual provided answers to

               these interrogatories:

                              Qaderyia Fadaam
                              28 Colonial Oaks Ct. #2
                              Louisville, Kentucky 40214

        2.     If the Plaintiff, or anyone acting on the Plaintiff’s behalf, has taken or received any

 statement, either oral or written, from any person with any information or knowledge relating to

 the events described in the Complaint, please identify the following as to each statement:

                a.      the name, address, and job title of the person making the statement;
                b.      the date of the statement;
                c.      the content of the statement; and
                d.      if the statement was or is in writing, please attach a copy or indicate
                        where and when counsel may examine a copy of it.

               ANSWER: To date, Ms. Fadaam, nor anyone acting on her behalf, has taken or

               received any statement, either oral or written, from any person with any

               information or knowledge relating to the events described in the Complaint.

               Plaintiff acknowledges a duty to supplement any time additional records

               information becomes available.
      3.     Please describe in detail everything that you remember from the morning of July 5,

2018. Include what you remember immediately after Mr. Salman was shot.

            ANSWER: That day my two sons were away from home. My eldest son was at

            work, while my younger son was at school. That morning when my husband woke

            up, it seemed like there was something wrong with him. I could tell there was

            something wrong, so I asked him what was wrong, and he replied that he was okay.

            During this time, I was in the kitchen preparing lunch for us. He asked where my

            cellphone was and took it. He then pulled out his cellphone and called the police.

            No one on the phone could understand what he was saying because he was speaking

            in Arabic. Then he came over to me and told me that he was going to call the police

            to take him to jail and that if they don’t come, I’m going to kill you. He had his

            phone and called the police; I don’t know if they answered him if not. He told me,

            to come and tell them that if they don’t come, that he was going to kill me. I told

            them to help him. He had a knife and he told the police that if the police don’t come

            in 15 or 20 minutes, I will kill my wife. He told them that he wants to go back to

            Iraq. I was on the phone with the police, but they couldn’t understand me, and I

            couldn’t understand them. He threatened me with the kitchen knife. I saw that the

            door was locked in the apartment and I attempted to open the deadbolt lock on the

            door, but he pulled me back. So, I told him that the police are coming and to calm

            down and please don’t kill me. He had been on the phone the entire time while

            everything was going on. And then I came to the window and pushed the screen in

            attempt to open the window, but he came after me and I told him please don’t kill

            me for the sake of my children. I told him I didn’t do anything why do you want to
              kill me. Then, he was on the phone and I managed to run to the door open it and run

              outside in hopes to running to the office to tell them to help me. He ran after me out

              the door and I fell and hit my knees on the ground. When I was outside, people

              swarmed us. He then pulled me from my hair and told me to come here and

              attempted to take me back inside the apartment, but then let go. I screamed help to

              the people around us, but no one wanted to help. The people from the office came

              and told him that the police were on the way. We were by the window of the

              apartment. He was threatening the police on the phone. I was seated on the ground

              with my legs out toward the street. He was about five (5) feet away from me while

              I was sitting. He did not stomp on me at any point in time. He was agitated on the

              phone with the police the entire time. He had the knife in one hand and the phone

              in the other. He was just holding the knife while talking to the police on the phone.

              He only physically threatened me with the knife inside the apartment. When the

              police showed up, he was standing in the same spot when he was shot, I thought

              they shot in the air just as a way to scare him, but then he dropped so I ran to the

              police officer right afterwards. I do not know what happened after that. I just know

              the officer asked if I was okay and asked if I needed medical assistance, but I told

              them I was fine. They didn’t tell me that they killed him.

       4.     Describe what you remember Mr. Salman doing with the knife in his hand when

you were outside the apartment, including at the time that he was shot.

              ANSWER: See response #3.
          5.     Describe how close Mr. Salman held the knife to you when you were outside

 the apartment on July 5, 2018.

                ANSWER: See response #3.

          6.     Describe in detail what you did immediately following Mr. Salman having been

 shot.

                ANSWER: See response #3.

          7.     State what, if anything, you believe Sergeant Hogan should have done differently

 upon arriving at the scene on July 5, 2018.

                ANSWER: Not shoot my husband so quickly.

          8.     Describe with specificity the acts or omissions of Sergeant Hogan that you allege

 breached his duty of care as alleged in the Complaint.

                ANSWER: He shot my husband when he did not need to.

          9.     With respect to the acts or omissions described in your Answer to Interrogatory No.

 8, describe how you contend each separate act or omission led to the death of Mr. Salman.

                ANSWER: He died from being shot twice.

          10.    Please describe with specificity the factual basis for the claim you have asserted in

 Count 1 of the Complaint, §1983 excessive force against Defendant Hogan.

                ANSWER: Ms. Fadaam refers Defendant to all of the facts previously stated within

                the Complaint, as set out in detail.

         11.    Please describe with specificity the factual basis for the claims you have asserted

in Count IV of the Complaint, State law Battery Causing Wrongful Death and Loss of Consortium.

                ANSWER: Ms. Fadaam refers Defendant to all of the facts previously stated within

                the Complaint, as set out in detail.
        12.    Please describe with specificity the factual basis for the claim you have asserted in

Count V of the Complaint, Negligence.

               ANSWER: Ms. Fadaam refers Defendant to all of the facts previously stated within

               the Complaint, as set out in detail.

         13.    Please describe with specificity the factual basis for the claim you have asserted in

Count VI of the Complaint, Intentional or Negligent Infliction of Emotional Distress.

               ANSWER: Ms. Fadaam refers Defendant to all of the facts previously stated within

               the Complaint, as set out in detail.

         14.    List all of Mr. Salman’s medical providers for the five (5) years prior to July 5,

2018.

               ANSWER:        Due to language barrier issues, Ms. Fadaam is unsure of her

               husband’s prior medical providers. Counsel is working with Mr. Salman’s family

               to recover as many provider records as possible. No records have been received at

               this time but counsel will supplement when they become available.

         15.   Identify each expert witness you intend to call at the trial of this action and for each

such expert state the following: (a) the subject matter upon which the expert is expected to testify;

(b) state the substance of the facts and opinions to which the expert is expected to testify; and (c)

summarize the grounds for each opinion.

               ANSWER: Plaintiff has not made such a determination at this time but will

               supplement once such a determination is made, in compliance with the Federal

               Rules of Civil Procedure and this Court’s Orders.
            16.    Identify the name, address and phone number of each witness you intend to call

 at the trial of this action and state the subject matter(s) upon which each witness is expected to

 testify.

                  ANSWER: Plaintiff has not made such a determination at this time but will

                  supplement once such a determination is made, in compliance with the Federal

                  Rules of Civil Procedure and this Court’s Orders.

        17.       State the name, address, telephone number, and place of employment of each

person known by you or your counsel who may have any knowledge of the facts of this matter,

without regard to whether you intend to call any such person as a witness at trial.

                  ANSWER: Plaintiff objects to this Interrogatory as it seeks confidential, attorney-

                  client privileged information and attorney work product.

            18.     Please state the amount and type of damages you are claiming based on the

 allegations included in your Complaint and include the basis for each subset of your claimed

 damages.

                  ANSWER: Plaintiff has not made such a determination at this time but will

                  supplement once such a determination is made, in compliance with the Federal

                  Rules of Civil Procedure and this Court’s Orders.

            19.   Please state what formal education, vocational training, specialized courses or other

 education or training Mr. Salman received during his lifetime including training received from

 any employer, and also identify by name and address all schools or other educational institutions

 he attended, identifying the grade level or degree achieved, the type of training received, and the

 date he received his training.
               ANSWER:        Mr. Salman received his educational training in Iraq and Ms.

               Fadaam is unaware of the exact locations and names of said institutions. It is

               believed that Mr. Salman completed high school. Ms. Fadaam is unaware of any

               higher education reached.

        20.      Please outline all sources of income Mr. Salman received in the five (5) years

preceding his death. For each source, please identify: 1) the name of the party or entity employing

or paying Mr. Salman, 2) the nature of the employment or payment, 3) the amount received, and

 4) contact information for the party or entity employing or paying Mr. Salman.

               ANSWER:

               1) Mr. Salman receive Social Security Income.
               2) Social Security payments
               3) Ms. Fadaam does not recall the exact amount but believes it to be around $550.00
               per month. Counsel acknowledges a duty to supplement once such information
               becomes available.
               4) None.

       21.     Please identify all public benefits or subsidies that Mr. Salman received in the five

(5) years preceding his death. For each benefit or subsidy, please identify both the agency

awarding Mr. Salman the benefit or subsidy, the frequency with which Mr. Salman received the

benefit or subsidy, and the amount received.

               ANSWER: Mr. Salman receive Social Security Income. Ms. Fadaam does not

               recall the exact amount but believes it to be around $550.00 per month. Counsel

               acknowledges a duty to supplement once such information becomes available.

        22.    Please set forth in itemized form a summary of any and all payments or benefits

 that you have received, or which you are aware that others have received, from any source, on

 account of the death of Mr. Salman.
              ANSWER:          Ms. Fadaam has no knowledge of any payments or benefits received

              pursuant to Mr. Salman’s death.

      23.      Please set forth your basis for claiming punitive damages in this matter.

              ANSWER: The actions taken by the defendants are of the type that qualify

              plaintiffs, pursuant to law, to request punitive damages.

      24.          Please identify all documents you relied upon in answering the foregoing

interrogatories and which contain information that refers to, relates to, or evidences any answers

to or information contained in the foregoing interrogatories.

              ANSWER:          All documents relied on are documents provided by Defendants.


                      REQUESTS FOR PRODUCTION OF DOCUMENTS


       1.     Produce all documents requested, identified, described or relied upon in the answers

to the foregoing Interrogatories or which contain or relate to the information sought by those

Interrogatories.

       RESPONSE: All documents relied on are documents provided by Defendants.

       2.          Produce all audio or video recordings of any conversations and/or any written

communications between Plaintiff and any employee, agent or representative of LMPD.

      RESPONSE: Plaintiff is not aware of any such recordings.

       3.     Produce any and all 911 calls in your possession made by Mr. Salman or a member

of his residence from any date.

      RESPONSE: All known calls are those provided by Defendants. Plaintiff acknowledges

      a duty to supplement any time additional records become available.
         4.        Produce the MetroSafe911 recording that is referenced in Paragraph 36 of the

 Complaint wherein it is alleged that “Mr. Salman was holding the phone during the time in which

 he was shot, and other persons can be heard speaking in the background at various times.”

        RESPONSE: Said call is in the possession of the Defendants. Plaintiff acknowledges a

        duty to supplement any time additional records become available.

         5.        Produce all state and federal tax returns, W-2s, or any other proof of income of

 Mr. Salman for the five years preceding July 5, 2018.

        RESPONSE: Ms. Fadaam does not believe that Mr. Salman filed any tax returns the five

        years preceding his death. Counsel acknowledges a duty to supplement should such

        information becomes available.

        6.       Produce all documents related to you, Mr. Salman, or your damages which have

been prepared by or on behalf of any person you intend to call as an expert witness at the trial of

this case.

        RESPONSE: Plaintiff has not made such a determination at this time but will supplement

        once such a determination is made, in compliance with the Federal Rules of Civil Procedure

        and this Court’s Orders.

         7.       Produce the curriculum vitae of persons you intend to call as an expert witness

 at the trial of this case.

        RESPONSE: Plaintiff has not made such a determination at this time but will supplement

        once such a determination is made, in compliance with the Federal Rules of Civil Procedure

        and this Court’s Orders.
                                 REQUESTS FOR ADMISSIONS

REQUEST NO. 1:          Admit that a knife can be used as a deadly weapon.

       RESPONSE: Plaintiff does not have a sufficient base of knowledge or proper training to

       either admit or deny.

REQUEST NO. 2:          Admit that the MetroSafe 911 operator was advised that Mr. Salman was

holding a woman at knifepoint.

       RESPONSE: As the call in question was recorded, the exact language used by the operator

       is available to Defendant Hogan, thus there is no need for Plaintiff to admit or deny.

REQUEST NO. 3:          Admit that MetroSafe 911 dispatch advised officers that Mr. Salman was

carrying a knife.

       RESPONSE: As the call in question was recorded, the exact language used by the operator

       is available to Defendant Hogan, thus there is no need for Plaintiff to admit or deny.

REQUEST NO. 4:          Admit that MetroSafe 911 dispatch advised officers that Mr. Salman had

threatened to kill his wife if they did not arrive in 20 minutes.

       RESPONSE: As the call in question was recorded, the exact language used by the operator

       is available to Defendant Hogan, thus there is no need for Plaintiff to admit or deny.

REQUEST NO. 5.:         Admit that Mr. Salman was holding a knife at the time that he was shot on

July 5, 2018.

       RESPONSE: Plaintiff does not have a sufficient base of knowledge or proper training to

       either admit or deny. As described above, Plaintiff was not looking at Mr. Salman when

       the shooting occurred.
 REQUEST NO. 6:         Admit that Sergeant Hogan shouted “DROP THE KNIFE” before Mr.

 Salman was shot on July 5, 2018.

       RESPONSE: Plaintiff does not have a sufficient base of knowledge or proper training to

       either admit or deny. Plaintiff was in a state of shock and does not accurately recall the

       exact language, if any, that was used by Defendant Hogan.

REQUEST NO. 7:          Admit that Mr. Salman did not drop the knife before he was shot on July

5, 2018.

       RESPONSE: Plaintiff does not have a sufficient base of knowledge or proper training to

       either admit or deny. As described above, Plaintiff was not looking at Mr. Salman when

       the shooting occurred.

REQUEST NO. 8:          Admit that Mr. Salman had reason to know that Sergeant Hogan was

a police officer on July 5, 2018.

       RESPONSE: Plaintiff does not have a sufficient base of knowledge or proper training to

       either admit or deny. Based on the culture Mr. Salman was raised in and the non-traditional

       LMPD uniform Defendant HOGAN was wearing, Ms. Fadaam cannot make such a

       speculation.



                                             Respectfully submitted,
                                            ___/s/ Ashlea N. Hellmann_________________
                                            ___/s/ Maria A. Fernandez_________________
                                            Ashlea N. Hellmann
                                            María A. Fernández
                                            FERNANDEZ HAYNES & MOLONEY PLLC
                                            401 West Main Street, Suite 1807
                                            Louisville, Kentucky 40202
                                            Phone: (502) 589-1001
                                            Fax: (502) 589-7333
                                            ahellmann@fhmlegal.com
                                            mfernandez@fhmlegal.com
                                            Counsel for Ms. Fadaam
                                        CERTIFICATE


       This is to certify that a copy of the foregoing motion was served pursuant to FRCP to Susan

Rivera, or her agent, on this the 9th day of March 2020.




                                             _/s/ Ashlea N. Hellmann_____________
                                              Ashlea N. Hellmann
